[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                          ________________________        U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 16, 2006
                                No. 05-16510
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 03-03087-CV-AR-S


IRIS J. MILLS,


                                                                  Plaintiff-Appellee,

                                     versus



BIRMINGHAM BOARD OF EDUCATION,


                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                              (November 16, 2006)

Before DUBINA, CARNES and FAY, Circuit Judges.

PER CURIAM:
      Iris Mills, appellee, was awarded damages on her claim of interference with

her rights under the Family and Medical Leave Act, 29 U.S.C. §§ 2601-2654

(1994). The Birmingham Board of Education, appellant, appeals and raises two

issues: (1) Whether Mills is entitled to damages for such a claim, and (2) Whether

the district court erred in awarding liquidated damages.

      After studying the record and the briefs of the parties, we find no merit in

these contentions. The case was properly submitted to a jury and the verdict is

supported by the evidence. Thereafter, the trial judge properly awarded liquidated

damages as provided for in the statutes.

      AFFIRMED.




                                           2